Citation Nr: 1713764	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  12-00 120A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to a rating higher than 20 percent for residual minimum weakness of the right upper extremity (associated with status post cerebrovascular accident with facial paralysis).

2. Entitlement to a rating higher than 10 percent for status post stroke with residual minimum weakness of the right lower extremity (associated with status post cerebrovascular accident with facial paralysis).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mac, Counsel

INTRODUCTION

The Veteran served on active duty from September 1978 to July 1982 and from November 1990 to August 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In his January 2012 VA Form 9 substantive appeal, the Veteran requested a hearing before a Member of the Board.  In May 2012 he withdrew his request for a hearing.  VA therefore has no duty to provide a hearing in this case.  38 C.F.R. § 20.704(e) (2016).  In September 2014, the Board remanded this appeal for further development.  Unfortunately, this appeal is once again REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.  

REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board finds that this case must be remanded for further development.  The Board regrets the delay associated with this remand, especially considering that this matter was the subject of a previous remand.  However, for the following reasons another remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist.

First, by way of history, the Veteran was granted service connection for minimal weakness of the right upper and right lower extremities as residuals of his cerebrovascular accident.  See March 2005 rating decision.  He is currently rated under Diagnostic Codes 8009-8510 for the right upper extremity and Diagnostic Codes 8009-8520 for the right lower extremity.  See Code Sheet associated with the March 2011 rating decision.  Diagnostic Code 8009 provides for an initial disability rating of 100 percent for six months, with the disability being rated thereafter based on residuals, at a minimum disability rating of 10 percent.  Diagnostic Code 8510 provides the criteria for evaluating the neurological impairment of the upper radicular group and Diagnostic Code 8520 lists the criteria for evaluating the sciatic nerve.  In the September 2014 remand, the Board instructed that the Veteran be afforded a VA examination and that the examiner provide findings pertaining to the functioning and limitations of the Veteran's whole right arm as well as his whole right leg, to include motion weakness, incoordination, and functional loss.  

Such findings were not provided on the March 2015 VA examination.  Compliance with the Board's remand instructions is neither optional nor discretionary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Further, the Veteran, through his representative in a brief dated in March 2017, contended that the March 2015 examiner did not consider flare-ups in his right upper and right lower extremities that are productive of pain and weakness, as well as loss of motion in the right lower extremity, particularly when he is walking or standing.   

Second, in evaluating muscle strength on the March 2015 VA examination, the examiner in evaluating muscle strength noted that the Veteran's grip strength was 4/5 in his right upper extremity and that he had 4/5 for ankle plantar flexion and dorsiflexion in his right lower extremity.  The examiner also reported that gait was ataxic and that the Veteran used a cane.  While the examiner opined that the Veteran did not have a peripheral nerve condition, the examination report shows that the examiner evaluated only the upper radicular group and the sciatic nerve, providing normal findings for both.  The examination report shows that "(n)o response provided" was indicated for other nerves listed on the Disability Benefits Questionnaire (DBQ) examination report.  Thus, the examination report appears to be incomplete.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with an appropriate examiner to determine the current level of severity of the service-connected residual minimum weakness of his right upper and right lower extremities.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of these service-connected right upper and right lower extremities.  Specifically, the examiner is asked to do the following: 

a.) Address all associated objective neurologic abnormalities found to be related to the service-connected residual minimum weakness of the Veteran's right upper and right lower extremities.  This includes, but is not limited to, the level of impairment and the particular peripheral nerves affected, or seemingly affected, by residuals of the cerebrovascular accident.  The examiner must indicate the nerve or nerves involved and determine whether the findings represent complete paralysis of each affected nerve or nerves; or, mild, or moderate, or moderately severe, or severe incomplete paralysis of each affected nerve or nerves.  If the examiner finds that a particular nerve listed on the DBQ examination is normal, the examiner should so state.  

b.) Address all musculoskeletal manifestations associated with the service-connected residual minimum weakness of the Veteran's right upper and right lower extremities.  The evaluation of the Veteran's service-connected right upper extremity and right lower extremity disabilities must include all necessary testing, specifically range of motion studies to be expressed in degrees.  Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), any examination of a joint (such as the right shoulder, right forearm, right wrist, right thigh, right knee, and right ankle) should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing.  If a joint cannot be tested on "weight-bearing," then the examiner must specifically indicate that such testing cannot be done.  

The examiner must also address any functional loss due to pain or painful motion as well as weakness, excess fatigability, incoordination, or pain on movement, swelling or atrophy.  The examiner must address at what point pain sets.  Any additional functional loss should be expressed in terms of additional limitation of motion.  The examiner must also address whether there is additional loss of motion associated with flare-ups or on repetitive use.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

c.) Describe the nature and severity of any other residuals associated with the service-connected residual minimum weakness of the Veteran's right upper and right lower extremities-so that each of these abnormalities may be definitively evaluated for rating purposes.  The examination report should comply with all protocols for rating these conditions.

The examiner is advised that the Veteran is competent to report his symptoms and history and that such reports must be acknowledged and considered in formulating any opinion.

A clear explanation for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion he or she should explain why.

2. Review the medical opinions/examinations obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.

3. Finally, after completing the above actions and any other development deemed necessary, readjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative must be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the file is returned to the Board for further review.  

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to report for a scheduled VA examination, may impact the determination made.  38 C.F.R. § 3.655 (2016).  He is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

